DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12-13, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 5, 7, 13, 33, the language “when it is listened that” is unclear. Better wording could be ---upon detecting that---.
For claim 12, it is unclear what is meant by “channel detection of one clear channel assessment”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 10, 12, 13, and 28-34, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0059106).
For Claims 1, 28, and 29, Zhang teaches a signal transmitting method applied to a network equipment, a computer readable storage medium having a computer program stored thereon (see paragraph 9), the computer program implementing, when executed by a processor, the steps of the signal transmitting method, and a network equipment, comprising a storage, a processor, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the steps of a signal transmitting method (see paragraphs 56-59), the method comprising: 
performing channel detection on a time domain transmission unit on an unlicensed band (see paragraphs 5, 24-25, 41-42; paragraphs 44-45: time domain transmission units); 
transmitting a synchronization signal block (SSB) according to a detection result of the channel detection, wherein the time domain transmission unit comprises at least one SSB (see paragraph 48; see paragraphs 5, 24-25, 41-42; paragraphs 44-45: time domain transmission units).  
For Claims 2 and 30, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: performing channel detection in a transmission direction of at least one SSB contained in the time domain transmission unit (see citations for independent claim; also see abstract, paragraph 59).  
For Claims 3 and 31, Zhang teaches the signal transmitting method, wherein, when the time domain transmission unit comprises at least two SSBs (see paragraph 65: plural SSBs), the performing channel detection on the time domain transmission unit comprises: performing channel detection in 
For Claims 4 and 32, Zhang teaches the signal transmitting method, wherein digital beamforming is adopted for each of the at least two SSBs (see paragraphs 54, 60: digital beamforming capacity provided).  
For Claims 5 and 33, Zhang teaches the signal transmitting method, wherein the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: 
when it is listened that a channel in a transmission direction of at least one second SSB after a first SSB among the at least two SSBs is idle, transmitting a channel reservation signal of the at least one second SSB in the transmission direction of the at least one second SSB within orthogonal frequency division multiplexing (OFDM) symbols of the first SSB (see paragraphs 44, 46: OFDM; Figure 10, paragraphs 78-79: frequency division of channel reservation signal and SSB, reservation signal necessarily applies to a later SSB).  
For Claims 6 and 34, Zhang teaches the signal transmitting method, wherein, when the time domain transmission unit comprises at least two SSBs (see paragraph 68), the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the at least two SSBs sequentially (see paragraph 68, Figure 7).  
For Claim 7, Zhang teaches the signal transmitting method, wherein, when analog beamforming is adopted for each of the at least two SSBs (see paragraphs 54, 160: analog beamforming capabilities), the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: when it is listened that a channel in a transmission direction of a third SSB among the at least two SSBs is busy and there is a fourth SSB after the third SSB, transmitting a channel 
For Claim 10, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: 
performing omnidirectional channel detection or sector channel detection on the time domain transmission unit (see paragraph 25); 
wherein the omnidirectional channel detection adopts an omnidirectional antenna for detection, and the sector channel detection adopts a sector antenna for detection (see paragraph 60: configurable antenna array, paragraphs 65, 68, 71: all available directions).  
For Claim 12, Zhang teaches the signal transmitting method, wherein the channel detection adopts channel detection of one clear channel assessment (CCA) or channel detection based on backoff mechanism (see abstract, paragraph 5).  
For Claim 13, Zhang teaches the signal transmitting method, wherein the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: when it is listened that a channel in a transmission direction of a target SSB is idle, transmitting the target SSB in the transmission direction of the target SSB within OFDM symbols of the target SSB (see paragraphs 68, 69).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106) as applied to claim 1 above, and further in view of Mukherjee (US 2019/0246335).
For Claim 8, Zhang as applied above is not explicit as to, but in a similar field of endeavor, Mukherjee teaches the signal transmitting method, wherein, when the time domain transmission unit further comprises a physical downlink control channel (PDCCH), the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the PDCCH and the SSB in the time domain transmission unit (see paragraphs 28-29: LBT followed by SSB and PDCCH; paragraph 22: SSB associated with direction).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use spatial detection in the desired directions for both PDCCH and SSB as in Mukherjee 
For Claim 9, Zhang as applied above is not explicit as to, but Mukherjee further teaches the signal transmitting method, wherein, when the time domain transmission unit further comprises a PDCCH and a physical downlink sharing channel (PDSCH) of target information (see paragraph 29), the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the PDCCH and the PDSCH of the target information and the SSB in the time domain transmission unit, wherein the target information comprises at least one of: remaining minimum system information (RMSI), other system information (OSI), and paging signaling (see paragraphs 22, 27-29).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the signaling information as in Mukherjee when performing transmitting the standard signals as in Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring a clear channel for the multiple signals to be transmitted.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106) as applied to claim 1 above, and further in view of Wu et al. US 2020/0304188).
For Claim 11, Zhang further teaches the signal transmitting method, wherein the target antenna is: an omnidirectional antenna or a sector antenna (see paragraphs 60, 65, 68, 72).  
Zhang as applied above is not explicit as to, but Wu teaches the method wherein a detection time of the omnidirectional channel detection or the sector channel detection is acquired as follows: the detection time of the omnidirectional channel detection or the sector channel detection is acquired according to a difference between a gain of a target antenna, and a gain of the SSB based on a spatial domain transmission filter (see paragraphs 198-199: transmission parameters include beam (spatial 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the detection time based on gain differences as in Wu when implementing the method of Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of appropriately controlling channel detection for a given detection threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oteri et al. (US 2021/0058967) teaches using the difference in transmission and reception gains to adjust the CCA threshold. Park et al. (US 2018/0235008) discusses the transmission/reception channel gain difference, but indicates that the CCA time period is defined by the communication standard. Zhang et al. (US 2019/0246410) teaches a method for CCA in order to determine SSB transmission opportunities. Li et al. (US 2019/0037509) teaches a CCA method for determining spatial transmission parameters. Wei et al. (US 2015/0365830) teaches a method of adapting CCA to improve performance when using time division duplexing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/8/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466